Title: Samuel Greenhow to Thomas Jefferson, 25 October 1809
From: Greenhow, Samuel
To: Jefferson, Thomas


          
            Sir.  Richmond 25th Octr 1809.
             You executed two declarations for assurance some time past, which were delivered at this Office by the S. Agent Mr Dawson; with verbal Instructions, that, they should not be recorded until you directed it.—As there were no written Instructions to hold them up, I did not wish to take them into my Keeping, since it is my duty to record every declaration on receipt of it, & to address a letter to the proprietor of the houses intended to be Assured informing of the præmium, unless I have written Orders, as to any delay—After recording the declaration, the præmium accruse & must be charged on the books.
            Will you Sir, be good enough to direct, whether, I shall immediately record these declarations—whether I shall return them—or whether I shall continue to hold them subject to your future Orders.—
            The præmiums of Assurance will be, as on the other side.—
            I am Sir with great Respect Yrs &c Samuel Greenhow.
          
          
             P.S. I should have called on you while you were in this City; but being much engaged, I delayed it until you had left set off on your Return—which I had been informed would not be so soon; hence I am obliged to trouble you with this Letter.
             Saml Greenhow 
          
          
          
            
              
                
                Value
                 ⅕
                Insurable
                
                
                
                amount of premm
              
              
                Merchant Mill
                 $10,000
                 $2000
                 $8000
                @
                2½
                prCt
                
                 $200.
              
              
                Dwellg house
                1600
                120
                480
                〃
                1½
                〃
                
                7.20
              
              
                Ditto
                200
                40
                160
                〃
                1½
                〃
                
                2.40
              
              
                Grist mill
                900
                180
                    720
                〃
                2½
                〃
                
                   18.   
              
              
                
                Sum to be Insured
                 $ 9,360
                Total præmium
                 $ 227.60
              
            
            equal to an Average of $2⁴³⁄₁₀₀ pr hundred dollars, to be paid as the price of a right to future Assurance at the rate of about 35 Cents per annum on each $100.—
            
              
                Rate of Præmiums—

              
              
                merchant mill.
                 Stone, wooden cover
                
                 $2.
                prCt
              
              
                
                over $5000. value
                
                   .50
                〃 〃
              
              
                
                
                
                  2.50
              
              
                Dwellg house
                 Stone, Wooden cover
                
                  1.50
              
              
                Ditto
                 Stone, Wooden cover
                
                  1.50
              
              
                Grist-mill
                 Body Stone, wooden cover
                }
                  2.50
              
              
                
                &
              
              
                
                Wing all wood.
              
            
            
            
            
          
        